DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 8, 11, 14, 16, 18, and 20 with an earliest effective filing date of 4/29/18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (U.S. Patent No. 7,739,224 filed on 5/6/98) in view of Seering et al. (U.S. Publication No. 2015/0178342 published on 6/25/15).
With respect to claim 1, the Weissman reference teaches a method comprising: 
obtaining metadata associated with a first data set and a second data set (metadata 160 for the source systems 110 is obtained [col. 6 lines 11-36 and col. 9 lines 4-21]), the first and second data sets stored at one or more remote computing devices (the source systems 110 are external elements [col. 8 lines 24-41]); 
constructing a first database based on the metadata of the first and second data sets (the metadata is used to define the schema [step 210 Figure 2 and col. 9 lines 4-21]); 
performing a first processing task on the first data set, the first processing task including: 
obtaining first raw data of the first data set (the data from the source systems are extracted [col. 9 lines 50-62]); 
importing the first raw data of the first data set into a second database, the second database configured as a relational database (the extracted data from the source systems 110 is loaded into the datamart [col. 9 line 50 to col. 10 line 23]); 
generating relationships in the second database between entries of the first data set to facilitate anticipated responses to queries (aggregates are built for the data in the datamart to increase the speed of queries [col. 10 lines 24-33]); 
after performing the first processing task, receiving a query that invokes the first data set (a query is generated to access the data in the datamart [step 280 Figure 2 and col. 10 lines 58-57]); and 
responding to the query at least based on the relationships generated in the second database (the system responds to the query with the answer set [col. 10 lines 58-62] which can utilize the aggregates [col. 10 lines 24-40]). 
The Weissman reference does not explicitly recite delaying acquisition of second raw data of the second data set to be imported into the second database until after a second data set query is received that invokes the second data set, the delaying based on a priority of the second data set being lower than a priority of the first data set. The combination of the Weissman and Seering references teach delaying acquisition of second raw data of the second data set to be imported into the second database until after a second data set query is received that invokes the second data set (data is not loaded into the database until query time [Seering paragraph 36]), the delaying based on a priority of the second data set being lower than a priority of the first data set (the data can be ordered, or prioritized, for extraction [Weissman col. 19 lines 30-56]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Weissman with the late binding of Seering. Such a modification would have made the system more efficient by wasting resources on loading data that isn’t needed yet.
With respect to claim 4, the Weissman and Seering references teach all of the limitations of claim 1 as described above. In addition, the Weissman reference teaches evaluating relationships between the first data set and the second data set and 
With respect to claim 6, the Weissman and Seering references teach all of the limitations of claim 1 as described above. Additionally, the Weissman reference teaches that responding to the query includes responding with processed raw data of the first data set rather than raw data of the first data set (the results are formatted according to the query/reporting information [col. 10 lines 58-62]). 
With respect to claim 8, the Weissman and Seering references teach all of the limitations of claim 1 as described above. In addition, the Weissman reference teaches that the metadata of the first data set is in a first format and the metadata of the second data set is in a second format different from the first format and constructing the first database includes converting at least one of the metadata of the first data set and the metadata of the second data set into a common format, the common format used for metadata of all data sets stored in the first database (the data of the sources is converted into a common format for the datamart [col. 4 lines 18-30]). 
With respect to claim 11, the limitations of claim 11 are merely the non-transitory computer-readable medium embodiment of claim 1 and claim 11 recites no further significant limitations therein. Therefore, the limitations of claim 11 are rejected in the analysis of claim 1 and claim 11 is likewise rejected on that same basis.
With respect to claim 14, the limitations of claim 14 are merely the non-transitory computer-readable medium embodiment of claim 4 and claim 14 recites no 
With respect to claim 16, the limitations of claim 16 are merely the non-transitory computer-readable medium embodiment of claim 6 and claim 16 recites no further significant limitations therein. Therefore, the limitations of claim 16 are rejected in the analysis of claim 6 and claim 16 is likewise rejected on that same basis.
With respect to claim 18, the limitations of claim 18 are merely the system embodiment of claim 8 and claim 18 recites no further significant limitations therein. Therefore, the limitations of claim 18 are rejected in the analysis of claim 8 and claim 18 is likewise rejected on that same basis.
With respect to claim 20, the limitations of claim 20 are merely the non-transitory computer-readable medium embodiment of claim 1 and claim 20 recites no further significant limitations therein. Therefore, the limitations of claim 20 are rejected in the analysis of claim 1 and claim 20 is likewise rejected on that same basis.

Claims 2, 3, 12, and 13 with an earliest effective filing date of 4/29/18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (U.S. Patent No. 7,739,224 filed on 5/6/98) in view of Seering et al. (U.S. Publication No. 2015/0178342 published on 6/25/15) and further in view of Srivastava et al. (U.S. Publication No. 2018/0150894 filed on 1/24/18).
	With respect to claim 2, the Weissman and Seering references teach all of the limitations of claim 1 as described above. They do not explicitly recite that the first processing task is performed on the first data set based on a priority of the first data set being higher than a priority of the second data set. The Srivastava reference teaches that the first 
	With respect to claim 3, the Weissman, Seering and Srivastava references teach all of the limitations of claim 2 as described above. In addition, the Srivastava reference teaches that the priority of the first data set is based on at least one of a number of views or downloads of the first data set, a metadata field of the first data set indicating a popularity of the first data set (the data can be loaded into different clusters based upon its priority based on a popularity factor [paragraph 37]), or a number of queries received directed to the first data set. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Weissman and Seering with the priority access levels of Srivastava. Such a modification would have made the system more desirable by making it more efficient in delivering data.
With respect to claim 12, the limitations of claim 12 are merely the non-transitory computer-readable medium embodiment of claim 2 and claim 12 recites no further significant limitations therein. Therefore, the limitations of claim 12 are rejected in the analysis of claim 2 and claim 12 is likewise rejected on that same basis.
With respect to claim 13, the limitations of claim 13 are merely the non-transitory computer-readable medium embodiment of claim 3 and claim 13 recites no .

Claims 5 and 15 with an earliest effective filing date of 4/29/18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (U.S. Patent No. 7,739,224 filed on 5/6/98) in view of Seering et al. (U.S. Publication No. 2015/0178342 published on 6/25/15) and further in view of Sanchez et al. (U.S. Publication No. 2002/0174011 published on 11/21/02).
	With respect to claim 5, the Weissman and Seering references teach all of the limitations of claim 1 as described above. They do not explicitly recite that at least a portion of the first processing task is performed at a time based on a cost of processing power. The Sanchez reference teaches that at least a portion of the first processing task is performed at a time based on a cost of processing power (tasks can be processed at a specific time to minimize processing power required [paragraph 70]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Weissman and Seering with the time based processing of Sanchez. Such a modification would have made the system more desirable to users by making it more efficient through minimizing the required processing power.
With respect to claim 15, the limitations of claim 15 are merely the non-transitory computer-readable medium embodiment of claim 5 and claim 15 recites no further significant limitations therein. Therefore, the limitations of claim 15 are rejected in the analysis of claim 5 and claim 15 is likewise rejected on that same basis.

s 7 and 17 with an earliest effective filing date of 4/29/18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (U.S. Patent No. 7,739,224 filed on 5/6/98) in view of Seering et al. (U.S. Publication No. 2015/0178342 published on 6/25/15) and further in view of Guirguis et al. (U.S. Publication No. 2018/0157710 filed on 12/2/16).
	With respect to claim 7, the Weissman and Seering references teach all of the limitations of claim 1 as described above. They do not explicitly recite that performing either of the first processing task or the second processing task includes: 
depositing a given processing task into a task queue; 
scheduling the given processing task at a given time based on priority of the given processing task and a computing cost associated with performing the given processing task; 
performing the given processing task at the given time; 
monitoring the first data set for updated data; and 
based on updated data in the first data set, depositing a second given processing task in the task queue, the second given processing task related to updating the given processing task. 
The Guirguis reference teaches that performing either of the first processing task or the second processing task includes: 
depositing a given processing task into a task queue (tasks are placed in a task list [paragraphs 32-33]); 
scheduling the given processing task at a given time based on priority of the given processing task and a computing cost associated with performing the given 
performing the given processing task at the given time (tasks are selected from the queue for processing [paragraph 34]); 
monitoring the first data set for updated data (the system monitors for updates [paragraphs 82-85]); and 
based on updated data in the first data set, depositing a second given processing task in the task queue, the second given processing task related to updating the given processing task (the task queue updates correspondingly [paragraphs 82-85]). 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Weissman and Seering with the task queue of Guirguis. Such a modification would have made the system more desirable to users by making it more efficient through the prioritization of important tasks.
With respect to claim 17, the limitations of claim 17 are merely the non-transitory computer-readable medium embodiment of claim 7 and claim 17 recites no further significant limitations therein. Therefore, the limitations of claim 17 are rejected in the analysis of claim 7 and claim 17 is likewise rejected on that same basis.

Claims 9, 10, and 19 with an earliest effective filing date of 4/29/18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (U.S. Patent No. 7,739,224 filed on 5/6/98) in view of Seering et al. (U.S. Publication No. 2015/0178342 published on 6/25/15) and further in view of Solheim et al. (U.S. Publication No. 2015/0074101 published on 3/12/15).
With respect to claim 9, the Weissman and Seering references teach all of the limitations of claim 1 as described above. They do not explicitly recite that obtaining the metadata of the first data set includes identifying locations of raw data at the one or more remote computing devices by one of a keyword search or crawling webpages associated with the first data set for files with a target file type. The Solheim reference teaches that obtaining the metadata of the first data set includes identifying locations of raw data at the one or more remote computing devices by one of a keyword search or crawling webpages associated with the first data set for files with a target file type (the system crawls data to index to provide that include various file types [paragraph 39]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Weissman and Seering with the index of Solheim. Such a modification would have made the system more desirable to users by providing them with more options for data retrieval allowing them to more quickly find what they are looking for.
	With respect to claim 10, the Weissman, Seering, and Solheim references teach all of the limitations of claim 9 as described above. In addition, the Solheim reference teaches that the target file type includes one of a comma-separated values (CSV) type, a JavaScript Object Notation (JSON) type, an Extensible Markup Language (XML) type, a resource description framework (RDF) type, a spreadsheet type (documents include spreadsheets [paragraph 39]), a portable document format (PDF) type, or a compressed file type. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Weissman and Seering with the index of Solheim. Such a modification would have made the system 
With respect to claim 19, the limitations of claim 19 are merely the non-transitory computer-readable medium embodiment of claim 9 and claim 19 recites no further significant limitations therein. Therefore, the limitations of claim 19 are rejected in the analysis of claim 9 and claim 19 is likewise rejected on that same basis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554.  The examiner can normally be reached on Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRIS E MACKES/Primary Examiner, Art Unit 2153